Title: To James Madison from Levi Lincoln, 5 July 1801
From: Lincoln, Levi
To: Madison, James


My Dear Sir
Worcester July 5th 1801.
I received your favor inclosing papers respecting the Bingham and Cabott cause and will pay seasonable attention to them. I expect in a few days to see the Gentlemen who have had the conducting of that cause in court with whom I wish to consult on the subject, before I form an opinion. The very severe sickness of Mrs. Lincoln’s mother, and of herself, has prevented my Journeying, and the proposed interview with those Gentlemen. I am happy that they have both got better, & are doing well. Why did you not say to me in your last letter, that your health was better? If it was not true, the deception would have given me pleasure. By Mr Lee, I have learned that Mr Waggoner is to remain with you. I am glad on his account, as well as on your’s, that his conduct has commanded your esteem and confidence. From his long and intimate acquaintance with the business and state of the office, he will be more able to releive and assist you, under the burdens of it, than any other man you can call to your aid. And this to me, beleive me Sir, considering your tender state of health, is a great object. His deportment was such in the office, while I was there, as to impress my mind with a strong sense, of his ability, candor, honor, and integrity—with confidence, I think, I could trust myself with him. In various instances, he discovered to my satisfaction, a very great respect for the character of the President, a dislike to the calumnies with which it had been attacked, and a solicitude for the reputation and success of his administration. I am mistaken, if he does not become warmly attached to the new order of things. Ability and integrity are sufficient guarantees for this.
The laurels of federalism, are sensibly withering, they have become sapless; dried at the roots, and like the fig tree after it was cursed, I trust will never more bear fruit—while republicanism, like delicious fruit, in a genial season, after a chilling storm, grows so fast, as that you may see it grow. Yesterday, was celebrated the declaration of independence in this town. The people attend from the neighbouring towns. The committee of arrangement and the orator, who were chosen a year ago (for this has been the course of the business with us, on closing the public performances of one year, to choose a committee for the next who appoints the orator) were highly federal. This year a republican committee is appointed, and of course we shall have a republican orator, republican prayers, republican music, republican toasts, and republican songs the next. The performances were heterogeneous, meant to be moderate, tried to be republican. The sentiments run both ways. The oration, which was by one, who had committed himself by his former writings contains many good sentiments, many inconsistent conflicting ones, is without system, without object, or connection of parts. Many things were said merely for the sake, of saying them prettily. The toast, those common vehicles of popular feelings were deadened from a fear of offending, and tho’ apparently arranged to maintain the old ground, yet evidently betraying the desire of capitulating. It is difficult for some characters to act independent of themselves, to forget their past measures, to compound with the pride & ambition of their own hearts. Time will facilitate the process, show them that it may be done, make the great body of the people, “all federalist, all republicans,[”] without mortifying them with a detail of the means, by which it has been affected.
I hear but very little from the southward, hope every thing there is agreeable, in existence, and in prospect. Please to make my compliments acceptable to Mrs. Madison, and her sister, remember me to General Dearborn, and tell my friend Mr. Gallatin, that I have the pleasure, on some occasions, to say some very civil things of him. With sincere friendship, and affectionate esteem, I am Sir your most obedient Humble Sevt.
Levi Lincoln
NB. I had forgotten to mention, that there is no choice for representative to Congress in this district. General Whiting had near as many votes as both the federal characters, the people did not generally attend the meetings, he will be more ably supported on the next trial—and I think will be elected.
 

   
   RC (DLC). Docketed by JM.




   
   Federalist clerk Wagner told Pickering he had offered to resign but was reassured by JM that his job was safe. Wagner remained chief clerk of the State Department until 1807, when he resigned to edit a Federalist newspaper in Baltimore (Cunningham, Process of Government under Jefferson, p. 178).



   
   Isaac Story, An Oration, on the Anniversary of the Independence of the United States of America. Pronounced at Worcester, July 4, 1801 (Worcester, Mass., 1801). Story, whose anti-Jacobin verse had appeared in several Massachusetts newspapers, spoke of the “immortal” Washington, the “exalted virtues” of John Adams, and the “luminous language” in Jefferson’s inaugural address (ibid., pp. 16, 30). JM’s copy of this pamphlet is in the Madison Collection, Rare Book Department, University of Virginia Library.


